

115 HRES 656 IH: Honoring the 100th anniversary of Boys Town.
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 656IN THE HOUSE OF REPRESENTATIVESDecember 12, 2017Mr. Bacon (for himself, Mr. Fortenberry, and Mr. Smith of Nebraska) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONHonoring the 100th anniversary of Boys Town.
	
 Whereas Father Edward J. Flanagan was an Irish-American Roman Catholic priest assigned to the Diocese of Omaha in 1912;
 Whereas Father Flanagan was a social reformer who cared deeply for all children, regardless of race or religion, and truly believed his statement, There are no bad boys. There is only bad environment, bad training, bad example, bad thinking.;
 Whereas Father Flanagan founded a Home for Boys on December 12, 1917, so that all children, no matter their background, would have a chance to succeed;
 Whereas, in 1921, Father Flanagan purchased a farm in Douglas County, Nebraska, on the outskirts of Omaha, which became known as the Village of Boys Town;
 Whereas, by the 1930s, hundreds of boys lived in the Village of Boys Town, Nebraska, which grew to include a school, dormitories, and administration buildings;
 Whereas Father Flanagan passed away in 1948, but his legacy continued and in the coming decades, Boys Town continued to grow;
 Whereas, in the 1970s, as girls began coming to Boys Town, the Family Home Program was established and has become the trademark treatment approach of Boys Town;
 Whereas Boys Town children live in homes and are cared for by married couples known as Family-Teachers, giving the children a stable family life that often they did not have prior to arriving at Boys Town;
 Whereas, to date, the Boys Town Family Home Program has grown to 96 homes nationwide, serving approximately 36,000 children;
 Whereas, opening in 1977, the Boys Town National Research Hospital is a leader in treating children with hearing and speech disorders;
 Whereas Boys Town Hospital helps 60,000 patients who are hearing impaired, visually impaired, or have other related communications disorders each year;
 Whereas, today, Boys Town has a national footprint in nine locations around the United States; Whereas Boys Town has locations in Nebraska, Iowa, Nevada, Louisiana, South Florida, Central Florida, North Florida, New England, and Washington, DC;
 Whereas, in 2016, 8,984 children were served across the country through the Boys Town In-Home Family Services program;
 Whereas, since the inception of Boys Town in 1917, Boys Town has served at least 392,000 children of all backgrounds; and
 Whereas Boys Town was founded and is headquartered in Omaha, Nebraska: Now, therefore, be it  That the House of Representatives—
 (1)honors the 100th anniversary of Boys Town; and (2)recognizes the work Boys Town does to keep to Father Edward J. Flanagan’s original belief that all children have the right to be valued, to have the basic necessities of life, and to be protected.
			